Exhibit 10.20

 

Execution Copy

 

Internal Loan Number 7170491001

 

Loan Agreement

 

dated as of

 

18 May 2015

 

between

 

Deutsche Postbank AG

 

— hereinafter referred to as “Bank” —

 

and

 

2 Boulevard Konrad Adenauer S.à r.l.

 

private limited liability company (société à responsabilité limitée) established
under the laws of the

Grand Duchy of Luxembourg with a share capital of EUR 12,500, with its
registered seat in 412F,

Route d’Esch, L-2086 Luxembourg,

registered with the Luxembourg register of commerce and companies (R.C.S.
Luxembourg) under

number B-96624

 

— hereinafter referred to as “Borrower” —

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 1/39

 

 

Preamble

 

1.Corporate structure

 

The Borrower is a Luxembourg private limited liability company (société à
responsabilité limitée) which owns the Property defined below.

 

Prior to completion of the SPA (as defined below) all shares in the Borrower are
owned by IVG Institutional Funds GmbH, a German limited liability company with
seat in Frankfurt/Main, Germany, registered with the commercial register of the
local court of Frankfurt/Main under HRB 91062 (“IVG”), acting as management
company in the name and for the account of the fund “EURIM” (“EURIM”).

 

American Realty Capital Global II Operating Partnership LP, (“ARC GT II”),
intends to indirectly acquire all shares in the Borrower from IVG (acting in the
name and for the account of EURIM) on or around the date hereof. ARC GT II is
owned by American Realty Capital Global II Trust, Inc., a (currently) non-listed
real estate investment trust (the “ARC Global II REIT”). The ARC Global II REIT,
ARC GT II and ARC Global II Holdco LLC shall hereinafter be jointly referred as
the “ARC Global II REIT Vehicles”.

 

That acquisition will be made by a Luxembourg law share purchase agreement dated
19 January 2015 (the “SPA”) between, amongst others, IVG as seller (acting in
the name and for the account of EURIM) and ARC Global II DB Lux S.à r.l. as
purchaser, a Luxembourg limited liability company (société à responsabilité
limitée) having its registered seat at 9A, boulevard Prince Henri, L-1724
Luxembourg (“DB LUX”), wholly indirectly owned by ARC GT II. The purchase price
under the SPA amounts to EUR 68,200,000 (the “Purchase Price”).

 

The Closing Date under the SPA (as defined therein) will probably occur on 30
April 2015.

 

Following completion of the SPA, DB LUX will be merged into the Borrower as
receiving company.

 

“Group Companies” means ARC GT II and its fully (directly and indirectly) owned
subsidiaries, being ARC Global II Holdco LLC, ARC Global II S.à r.l., ARC Global
(Luxembourg) Holdings II S.à r.l., DB LUX, and the Borrower.

 

2.Financing structure

 

The Bank provided a term loan to the Borrower for the purpose of refinancing the
Property defined below in the current outstanding principal amount of EUR
36,945,000 by a German law loan agreement originally dated 20 December 2012, as
amended and extended by the amendment and loan term extension agreement dated
25/26 June 2013, and further amended and extended by the second amendment and
loan term extension agreement dated 20 December 2013 (together, the “Original
Loan Agreement”).

 

This agreement is made in connection with the SPA to partially discharge the
outstanding loan amount under the Original Loan Agreement together with all
accrued interest, to amend and restate the terms of the Original Loan Agreement
by, and pursuant to, the terms of this agreement, and to amend and restate the
related existing security documentation (to the extent possible). The difference
between the outstanding amounts under the Original Loan Agreement and the Loan
amount under this agreement as at the Amendment Date (the “Repayment Amount”)
will be funded with equity and paid to the Bank by or on behalf of the Borrower
in accordance with the provisions of this agreement.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 2/39

 

 

Under a mezzanine loan agreement between M&G Investment Management Limited as
mandated lead arranger and certain funds managed by M&G Investment Management
Limited as (original) mezzanine lenders, being M&G Real Estate Finance 2 Co S.à
r.l. and M&G Real Estate Finance 3 Co S.à r.l. (these two companies together,
the “Mezzanine Lender”) and the DB LUX as mezzanine borrower made on or around
the date of this agreement (the “Mezzanine Loan Agreement” and that agreement
together with all related mezzanine security and other mezzanine finance
documents, the “Mezzanine Finance Documents”), the Mezzanine Lender will provide
a mezzanine loan facility of up to EUR 25,000,000 to the DB LUX (the “Mezzanine
Loan”) to finance the Purchase Price under the SPA. The Purchase Price will be
paid directly to IVG by a utilization of the Mezzanine Loan and additional
equity funding.

 

On or around the date hereof, an intercreditor agreement (the “Intercreditor
Agreement”) will be entered into, amongst others, the Bank, the Mezzanine Lender
to regulate their relationship with respect to this agreement, the Mezzanine
Loan Agreement, and all related security granted thereunder.

 

3.Property

 

The Borrower is the owner of the following real estate property located in
Luxembourg (the “Property”):

 

Address: 2 Boulevard Konrad Adenauer, L-1115 Luxembourg

 

Description of the buildings:

 

Building 4-storey office building, three basements Year of construction 1991
Total rentable space 14,502 sqm Underground parking lots 225 Outdoor parking
lots 75 Market value according to the Bank’s valuation as of 10 January 2014
63,700,000 euros

 

Registration:

 

Commune Ville de Luxembourg Section ED de Neudorf Parcel/lot (size) 435/5017
(8,993 sqm) 435/4818 (937 sqm)   435/5018 (71 sqm) Owner (Eigentümer) Borrower



 



Noerr LLP │ F-0398-2015, 12093101_16,

Page 3/39

 



 

4.Property Manager

 

Pursuant to a property management agreement entered into on or around the date
hereof, Moor Park Global II Advisors Ltd (the “Property Manager”) will carry out
the property management activities required under the lease agreement and
certain other activities for the benefit of DB LUX and the Borrower. For these
purposes, the Property Manager is entitled to be assisted by third parties,
including Deutsche Bank (Luxembourg) S.A. under a management agreement entered
into with the Borrower on 17 December 2013 (as amended from time to time, and/or
if substituted for a direct agreement with the Property Manager).

 

Section 1

Amendment and Restatement

 

1.If the Conditions Precedent under Section 6 (Conditions for Utilization) of
this agreement are satisfied within the Availability Period (as defined in
Section 4 Clause 5), then the Amendment Date for the Loan under, and subject to,
the terms of this agreement has occurred, and the Original Loan Agreement is
amended and restated as set out in the following Section 2 (Grant of the Loan)
to Section 17 (Final Provisions) of this agreement with effect as of the
Amendment Date, including all appendices to this agreement. Section 17 (Final
Provisions) also applies to the amendment and restatement stipulated in this
Section 1.

 

2.The Bank shall confirm to the Borrower without undue delay once it is
satisfied with all Conditions Precedent under Section 6 (Conditions for
Utilization).

 

Section 2

Grant of the Loan

 

Subject to the terms and conditions of this agreement, the Bank grants a term
loan to the Borrower in the lower amount of

 

(a)EUR 36,000,000 (in words: thirty-six million euros), or

 

(b)60% of the net market value of the Property to be determined by a valuation
of an experienced valuer instructed by, and addressed to the Bank, or

 

(c)53% of the net Purchase Price (excluding value added tax and ancillary costs)
(the “Loan”).

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 4/39

 

 

Section 3

Purpose

 

The Loan exclusively serves to partially extend the loan granted under the
Original Loan Agreement.

 

Section 4

Utilization and Costs of Utilization

 

1.Utilization

 

(a)The Loan under this agreement may only be granted by the Bank in full (100%)
if the Borrower delivers to the Bank a duly signed utilization request in
accordance with the form attached to Appendix 1 to this agreement (the
“Utilization Request”).

 

(b)The Conditions Precedent must be fulfilled completely and to the Bank’s
satisfaction no later than five (5) Business Days prior to the Amendment Date;
except for the Closing Conditions Precedent (as defined below), which may be
satisfied at the Amendment Date. As soon as the Conditions Precedent have been
fulfilled, the Bank will confirm this to the Borrower in writing, by email or
fax message.

 

(c)For purposes of this agreement, a “Business Day” is a day (other than a
Saturday or Sunday) on which banks in Frankfurt/Main, Germany, are open for
general business.

 

2.Interest

 

The Loan bears interest from and including the Amendment Date and excluding the
day of repayment in accordance with the following provisions of this Section 4
Clause 2.

 

(a)Interest Periods

 

The time period for which a fixed interest rate is agreed upon with regard to
the Loan is referred to as “Interest Period”.

 

The first Interest Period begins on the Amendment Date and will end on 30 June
2015. Each further Interest Period begins on the last day of the preceding
Interest Period, and ends in accordance with the calendar quarters, i.e. on 30
September, 31 December, 31 March, 30 June, respectively.

 

If any Interest Period would end on a day which is not a Business Day, such
Interest Period ends on the next following Business Day unless such Business Day
falls in the next calendar month in which case the Interest Period ends on the
immediately preceding Business Day.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 5/39

 

 

(b)Interest Rate

 

The rate of interest on the Loan for each Interest Period is the percentage rate
per annum which is the aggregate of the applicable:

 

(i)Margin; and

 

(ii)Reference Rate

 

(the “Interest Rate”).

 

(c)Margin

 

The applicable nominal interest margin amounts to 1.05% per annum (including
margin and liquidity costs) (together, the “Margin”).

 

(d)Reference Rate

 

Subject to the provisions of this paragraph, the applicable reference rate is
the percentage rate per annum according to the euro interbank offered rate
administered by the European Money Markets Institute (or any other person which
takes over the administration of that rate) for the three month period displayed
(before any correction, recalculation or republication by the administrator) on
page EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate) (the “Reference Rate”).

 

If any such Reference Rate is below zero, it will be deemed to be zero.

 

If the Bank cannot determine the Reference Rate on the relevant Interest Fixing
Date, interest is alternatively calculated on the basis of the arithmetic mean
of the rates (rounded upwards to four decimal places) as supplied to the Bank at
its request by three (3) reference banks (being Deutsche Bank AG, Commerzbank
Aktiengesellschaft and Landesbank Baden-Wiirttemberg) as the rate at which the
relevant reference bank could borrow funds in the European interbank market in
the relevant currency and for the relevant period, or if a reference bank does
not supply a quotation to the Bank on the Interest Fixing Date, the reference
interest rate corresponds to the Bank’s refinancing costs for a three (3) months
period, expressed in percent per annum.

 

(e)Margin increase

 

If the LTV is above 65%, the Margin increases by 15 basis points starting at the
next Interest Payment Date.

 

If the LTV is restituted to a level of equal or below 65%, the Margin applies
again without such increase amount from the next Interest Payment Date (if
restituted at least ten (10) Business Days before that Interest Payment Date)
provided that the LTV is and was complied with since the remediation and no
Default or Event of Default under this agreement exists.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 6/39

 

 

A “Default” exists for purposes of this agreement if an event or circumstance
occurs or appears which, after the expiration of a cure period provided for
under this agreement or after a notice or communication provided for under this
agreement, would constitute an Event of Default. For the avoidance of doubt, the
soft covenant levels of 65% for the LTV when surpassed and for Debt Yield of 9%
when below do not constitute a Default, however, a Default will occur if the
Borrower does not comply with its obligations under paragraphs (a) and (c) of
Section 9 Clause 5. (Legal consequences of a breach of the financial covenants).

 

(f)Interest Rate fixing

 

The Interest Rate is fixed at approx. 11:00 a.m. (Frankfurt/Main, Germany) on
the Amendment Date and thereafter on the day two (2) Business Days before the
beginning of the relevant Interest Periods (each an “Interest Fixing Date”).

 

The Bank will inform the Borrower without undue delay about the Interest Rate
applicable and agreed for the relevant Interest Period in writing or by email or
fax messages.

 

(g)Interest calculation

 

Interest is calculated pursuant to the European interest rate method
(Eurozinsmethode) (actual/360).

 

(h)Interest Payment Dates

 

Interest is due and payable in arrears on the last day of each Interest Period
as determined under Section 4 Clause 2.(a) above (each an “Interest Payment
Date”).

 

The interest payments due in each case must be paid to the following account of
the Bank:

 

account no. 7170491001

 

BIC/ IBAN: PBNKDEFF/ DE14380107007170491001

 

Decisive for the timeliness of the payment is the value date of the credit to
the account.

 

(i)Limitation of Interest exposure / hedging

 

Subject to the provisions of this paragraph, the Borrower or DB LUX shall enter
into an interest rate hedging agreement with Barclays as hedge counterparty (the
“Hedge Counterparty”) which limits the interest exposure (excluding the Margin)
for the full Loan amount and for the entire Loan term on terms satisfactory to
the Bank (a “Hedging Agreement”).

 

(i)Hedging Agreements, in general satisfactory to the Bank, are agreements at
market terms (such as interest rate swap or cap) on the basis of the ISDA
(International Swaps and Derivatives Association) documentation or any other
documentation previously approved by the Bank.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 7/39

 

 

(ii)Subject to Section 7 Clause 1.(i), all rights and claims under the Hedging
Agreement have to be pledged or assigned to the Bank on a first-ranking basis.

 

(iii)All claims and all security of the Hedge Counterparty under the Hedging
Agreement must be subordinated to any and all of the Bank’s claims and security
under or in connection with this agreement.

 

(iv)In the event of a partial prepayment of any outstanding amount under this
agreement — besides amortization payments (if any) — before the end of the term
of the Hedging Agreement, there has to be a corresponding partial termination of
the respective Hedging Agreement to the extent it entails a potential risk for
the Bank. The Hedging Agreement may, however, be maintained in principle if
sufficient security (acceptable to the Bank) with respect to any potential risk
of the Bank is provided.

 

3.Default interest (Verzugszinsen)

 

If payments due under this agreement are not made at all or only in part on
their respective due dates, the Borrower is in default in respect of these
outstanding and unpaid payments without any further notice from the Bank.

 

For the period during which the Borrower is in default with payments, it owes
default interest at a rate of five (5) per cent points per year above the base
interest rate of the German Bundesbank for all amounts outstanding according to
the provisions of this agreement. The Bank retains the right to prove further
losses.

 

4.Arrangement fee

 

The Borrower shall pay on Amendment Date a one-time non-refundable arrangement
fee in an amount of 0.60% of the Loan amount to the Bank.

 

5.Availability Period

 

The Borrower shall fulfill the Conditions Precedent pursuant to Section 6 and
utilize the full amount of the Loan in a single drawdown within three (3) months
after signing this agreement (the “Availability Period”). After the expiration
of the Availability Period, the Bank has the right to refuse the utilization of
the Loan under the terms of this agreement.

 

6.Costs

 

(a)The Borrower shall refund to the Bank within ten (10) Business Days upon the
latter’s written request all reasonable expenses, fees, and other external
expenses and costs (including but not limited to, valuation fees for the initial
valuation report, non-refundable value added tax, and the costs of legal advice
to the Bank by external legal advisors) arising in connection with (i) the
drafting, preparation, negotiation, potential and actual changes, and the
execution of this agreement, the Intercreditor Agreement, the Security
Documents, the related additional loan documentation between the parties to this
agreement, the documents designated by the Bank and the relevant obligor as
“Finance Document” (together, the “Finance Documents”), any Hedging Agreement,
and the Mezzanine Finance Documents, and (ii) the drafting, establishment,
registration, deletion, potential changes, enforcement and release of all
security to be provided under the Security Documents or in connection with this
agreement.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 8/39

 

 

(b)The Bank shall consult the Borrower to agree on reasonable third party
expenses and costs before they accrue (e.g., legal fees for the preparation of
the initial documentation) if the Bank is able to influence those amounts and
that consultation is not contrary to the legitimate interests of the Bank (e.g.,
in case of a Default or an Event of Default).

 

(c)Notwithstanding the foregoing, the Bank has pre-agreed all third party
expenses and costs to be incurred up to the date of execution of this agreement.

 

Section 5

Loan Term, Repayment and Prepayment

 

1.Loan term

 

The Loan term commences upon utilization of the Loan under the term of this
agreement (the “Amendment Date”) and ends after the expiration of five (5) years
on the Business Day immediately preceding the Amendment Date (the “Final
Maturity Date”).

 

2.Repayment of Loan

 

The Borrower shall repay the Loan in full by way of a bullet repayment together
with all due interest, fees and costs no later than on the Final Maturity Date.

 

3.Voluntary prepayment

 

The Borrower may, if it gives the Bank not less than ten (10) Business Days’
prior written notice, prepay the whole or any part of the utilized Loan amount
at the end of each Interest Period. Any such partial prepayment amounts must be
at least EUR 1,000,000 or integral multiples thereof.

 

4.Mandatory prepayment

 

(a)The Borrower shall prepay the Loan in full and without undue delay if:

 

(i)the Property is directly or indirectly, fully or partially sold by the
Borrower or the shareholder of the Borrower disposes fully or partially over the
shares in the Borrower;

 

(ii)the SPA is rescinded or otherwise reversed; or

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 9/39

 

 

(iii)a Change of Control has occurred.

 

(1)A “Change of Control” has occurred in each of the following events:

 

(I)ARC Global II REIT not (x) having the power to cast or control the casting of
more than 50 per cent. of the maximum number of votes that might be cast at a
general meeting of the shareholders of DB LUX and of the Borrower; and/or

 

(II)ARC Global II REIT (y) not (directly or indirectly) owning more than 50 per
cent. of the shares in DB LUX and in the Borrower.

 

(2)No Change of Control and no prepayment obligations according to the foregoing
events in paragraphs (1)(I) and (II) above apply in the event of:

 

(I)a merger of any of the ARC Global II REIT Vehicles with another listed or
unlisted REIT whereby AR Capital LLC or other group company (group company for
the purposes of this section shall be any of the companies mentioned in the
structure chart provided to the Bank as part of the Conditions Precedent under
number CP 11 in Section 6) stays in control of the Borrower (in the sense of
managing the Merged REIT and its subsidiaries) (the vehicle resulting from the
merger to be hereinafter referred to as the “Merged REIT”); and/or

 

(II)a listing of an ARC Global II REIT Vehicle on a stock exchange as long as
such listing does not result in a single shareholder or a group of shareholders
acting in concert having a controlling stake (in the sense of having the power
to cast or control the casting of more than 50 per cent. of the maximum number
of votes and owning more than 50 per cent. of the shares) in ARC Global II REIT
or the Borrower, whether acting individually or in concert (the listed vehicle
to be hereinafter referred to as the “Listed REIT”). “Acting in concert” means,
a group of persons who, pursuant to an agreement or understanding (whether
formal or informal), actively co-operate, through the acquisition of shares by
any of them, either directly or indirectly, to obtain or consolidate control (in
the sense of having the power to cast or control the casting of more than 50 per
cent. of the maximum number of votes and owning more than 50 per cent. of the
shares)

 



Noerr LLP │ F-0398-2015, 12093101_16,

Page 10/39

 

 

(both alternatives defined as a “Planned Listing”), subject to the prior
information of the Bank about the implementation of the Planned Listing and
submission of all documents required for the Bank’s compliance with § 19 para 2
of the German Banking Act (Gesetz über das Kreditwesen — “KWG”).

 

The Planned Listing exception pursuant to paragraph (2)(II) above will cease to
be applicable, and a Change of Control will have occurred at the time when,
following a Planned Listing, any new shareholder acquires control (in the sense
of having the power to cast or control the casting of more than 50 per cent. of
the maximum number of votes and owning more than 50 per cent. of the shares) in
the Merged REIT (if relating to the exception under paragraph (I) above) or the
Listed REIT (if relating to the exception under paragraph (II) above).

 

(3)Notwithstanding the foregoing, the Bank shall give its consent (which shall
be deemed to be given if the Company or the Mezzanine Lender has informed the
Bank about the Change of Control ten Business Day before the enforcement of the
Mezzanine Security Document pursuant to this paragraph) with respect to any
Change of Control that may occur in the case of the enforcement of the share
pledge agreement dated on or around of the date of this Agreement regarding the
pledge over shares in ARC Global (Luxembourg) Holdings II S.à r.l. in favor
and/or for the benefit of the Mezzanine Lender (the “Mezzanine Security
Document”) by which the Mezzanine Lender acquires any shares in that pledged
entity.

 

The consent to a Change of Control granted under this paragraph (3) will cease
to be applicable, and a Change of Control will have occurred at the time when,
following such consent, the Mezzanine Lender as beneficiary of such consent
subsequently loses control (in the sense of having the power to cast or control
the casting of more than 50 per cent. of the maximum number of votes and owning
more than 50 per cent. of the shares) in DB LUX or the Borrower for the benefit
of a third party (whether acting individually or in concert).

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 11/39

 

 

(b)The Borrower shall prepay the Loan without undue delay in the amount of:

 

(i)any subsequent reduction of the Purchase Price under the SPA according to
which the Loan would then exceed 53% of the net Purchase Price (excluding value
added tax and ancillary costs), and

 

(ii)any damages paid by third parties or payments under the insurance policies
existing for the Property (in both cases if exceeding EUR 50,000), which were
paid in connection with any damage to the Property, unless these insurance
proceeds are reinvested accordingly within six (6) months after receipt of the
corresponding funds (or these insurance proceeds are committed to be reinvested
within the six (6) months following the insurance event and reinvested within
six (6) months from receipt of funds) to repair such damages or defects to the
Property. Such reinvestments require the Bank’s prior written consent (not to be
unreasonably withheld) if the funds are used to repair defects other than those
that led to the corresponding payment, or the amount of the insurance proceeds
exceeds an amount of EUR 100,000. Any damages paid by third parties or payments
under the insurance policies existing for the Property (in both cases if not
exceeding EUR 50,000), shall be applied by the Borrower according to the
standard of a sensible businessman (ordentlicher Kaufmann).

 

(c)Section 9 Clause 5 sets out additional prepayment events with respect to
financial covenants under this agreement.

 

5.Prepayment Compensation (Vorfälligkeitsentschädigung)

 

In the case of a voluntary prepayment, mandatory prepayment, or non-utilization
of the Loan or partial Loan amount, the Borrower shall compensate the Bank for
all resulting losses, damage, costs, and expenses (including the loss due to the
refinancing, which the Bank incurs when obtaining or maintaining the Loan in
accordance with the applicable mandatory rules under German law, particularly
including the Bank’s liquidity costs, (the “Prepayment Compensation”) unless the
prepayment or repayment is made at the end of an Interest Period.

 

6.Prepayment fee

 

If the Loan is redeemed or repaid in whole or in part before the Final Maturity
Date, the following prepayment fee shall be paid to the Bank in addition to, and
independent from the Prepayment Compensation (the “Prepayment Fee”):

 

Redemptions up to and including the first anniversary of the Amendment Date:  
1.50% of the redeemed/repaid Loan amount Redemptions up to and including the
second anniversary of the Amendment Date:   1.00% of the redeemed/repaid Loan
amount Redemptions up to and including the third anniversary of the Amendment
Date:   0.50% of the redeemed/repaid Loan amount Thereafter:   Nil

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 12/39

 

 

Section 6

Conditions for Utilization

 

Condition precedent for the utilization of the Loan under this agreement is the
presentation of each evidence and document listed below in the German or English
language and in form and substance satisfactory to the Bank (together, the
“Conditions Precedent”):

 

CP 1*Copy of this agreement duly signed by all parties;

 

CP 2*Copy of the duly signed Utilization Request;

 

CP 3*Copies of the Security Documents (other than the Hedging Security) duly
signed by all parties, and, if applicable, proof that the security to be created
under these Security Documents has been created or confirmed with legal effect
(including, but not limited to, any notices, registrations and declarations
required for the perfection or confirmation of such security);

 

CP 4*Copy of the Intercreditor Agreement duly signed by all parties;

 

CP 5*Copies of all Mezzanine Finance Documents (excluding the Mezzanine Security
Document) duly signed by all parties;

 

CP 6*Copy of the Hedging Agreement duly signed by all parties;

 

CP 7*Legal opinion of a Luxembourg law firm instructed by the Borrower
substantially in the form distributed to the Bank prior to signing this
agreement on the Borrower’s and DB LUX’s, and the other Luxembourg Group
Companies’ capacity and the due execution with respect to the Finance Documents,
the Hedging Agreement, the Mezzanine Finance Documents (excluding the Mezzanine
Security Document) to which they are a party;

 

CP 8*Legal opinions of one or more law firms (as applicable due to the relevant
jurisdictions other than Luxembourg) instructed by the Borrower substantially in
the form distributed to the Bank prior to signing this agreement on all relevant
Group Companies’ capacity and the due execution with respect to each of the
Finance Documents and the Mezzanine Documents (excluding the Mezzanine Security
Document) to which they are party;

 

CP 9*Evidence that the Closing Date as defined in the SPA and the transfer of
the shares in the Borrower to DB LUX have occurred;

 

CP 10*Transfer of the Repayment Amount to a bank account designated by the Bank
evidenced by a SWIFT confirmation.

 

CP 11Copy of a corporate structure chart setting out the ownership of the
Borrower, the other Group Companies, and the Property Manager before and after
the completion of the SPA;

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 13/39

 

 

CP 12Copy of the current constitutional corporate documents of the Borrower (,
DB LUX, and all other Group Companies which are party to any of the Finance
Documents and/or the Mezzanine Finance Documents (excluding the Mezzanine
Security Document), and the final draft of the amended articles of association
of the Borrower reflecting the necessary changes in connection with completion
of the SPA;

 

CP 13Copy of the up-to-date register of shareholders of the Borrower;

 

CP 14*Copy of an up-to-date excerpt issued by the Luxembourg Register of
commerce and companies for the Borrower, DB LUX and all other Luxembourg Group
Companies which are party to any of the Finance Documents (not older than three
(3) calendar days prior to the execution of this agreement);

 

CP 15*Copy of a certificat de non-inscription d’ une déision judiciaire issued
by the Luxembourg Register of commerce and companies in relation to the Borrower
and DB LUX not older than one (1) calendar day prior to the execution of this
agreement;

 

CP 16*Copy of duly signed certificate of an authorized signatory of the Borrower
and DB LUX certifying that it is not subject to nor, as applicable, does it meet
or threaten to meet the conditions for, bankruptcy (faillite), insolvency,
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de faillite), controlled
management (gestion contrôlée), reprieve from payment (sursis de paiement),
fraudulent conveyance (actio pauliana), general settlement with creditors,
reorganization or similar laws affecting the rights of creditors generally and
no application has been made or is to be made by its managers or, as far as it
is aware, by any other person for the appointment of a commissaire,
juge-commissaire, liquidateur, curateur or similar officer pursuant to any
voluntary judicial insolvency, winding-up, liquidation or similar proceedings;

 

CP 17A certificate of the domiciliation agent certifying due compliance by the
Borrower and DB LUX with, and adherence to, the provisions of the Luxembourg Law
dated 31 May 1999 concerning the domiciliation of companies, as amended, and the
related regulations;

 

CP 18Copies of all additional corporate documents and certificates referred to
in the legal opinions to be delivered under CP 8;

 

CP 19Copies of all other legally necessary corporate resolutions for and of the
Borrower, DB LUX, the other Group Companies, approving the terms of, and the
transactions contemplated by, this agreement, the other Finance Documents, the
Hedging Agreement, the Mezzanine Finance Documents (excluding the Mezzanine
Security Document), and the SPA, and resolving that each of them execute,
deliver and perform these documents to which it is a party, and authorizing a
specified person or persons to execute these documents to sign and/or dispatch
all documents and notices to be signed and/or dispatched by it under or in
connection with these documents to which it is a party;

 

CP 20Current official copy of the land registry for the Property;

 

CP 21Copies of all current insurance agreements relating to the Property;

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 14/39

 

 

CP 22Evidence of both the existence of sufficient insurance cover for the
Property and evidence of the payment of all insurance premia satisfactory to the
Bank;

 

CP 23Copies of all current lease agreements relating to the Property;

 

CP 24Copies of all current property management agreements with the Property
Manager;

 

CP 25Copy of the current certified annual financial statements for the Borrower;

 

CP 26Copy of the current certified annual financial statements for DB LUX or, if
these statements are not yet available, its opening balance;

 

CP 27Copy of the current Rental Report (as defined in Section 8 Clause 3 of this
agreement);

 

CP 28Copies of all property due diligence reports made in connection with the
SPA (including, but not limited to, the technical reports, environmental
reports, and the legal report);

 

CP 29*Sample signature sheet together with notarized copies of the personal
identity card or passport of representatives of each of the Borrower, the other
Group Companies, which are a party to the Finance Documents, the Hedging
Agreement, and/or the Mezzanine Finance Documents (excluding the Mezzanine
Security Document); and

 

CP 30Properly completed and signed form concerning the economic beneficiaries
according to Appendix 4 to this agreement.

 

The Conditions Precedent marked with “*” are “Closing Conditions Precedent” and
may be satisfied (simultaneously) on the “Closing Date” as defined in the SPA,
but not later than 12:00 pm (German time) on the Amendment Date provided that
final versions of the Finance Documents, the Mezzanine Finance Documents
(excluding the Mezzanine Security Document) and the legal opinions shall be
agreed five (5) Business Days before the Amendment Date.

 

Section 7

Security

 

1.Obligation to create Security

 

The Borrower shall at its own expense provide and create the security interests
listed below in favor of the Bank, or, as the case may be, confirm, amend and
restate the existing security documents made in connection with the Original
Loan Agreement (together the “Security Documents”):

 

(a)a first-ranking property lien (Hypothek) governed by Luxembourg law in the
full Loan amount plus 15% interest (as last notarized and extended under the
notarial deed dated 11 February 2014 of the notary J. Baden with registered
offices in Luxembourg) and a second-ranking property lien (Hypothek) governed by
Luxembourg law in the full Mezzanine Loan amount plus 15% interest granted in
favor of the Bank (together, the “Property Lien”) in accordance with the
regulatory provisions of the European Capital Requirements Regulation
(Regulation (EU) No. 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms and amending Regulation (EU) No. 646/2012) (the “CRR”) on credit risk
mitigation techniques, and the German Covered Bonds Act (Pfand-briefgesetz —
“PfandBG”) (in particular pursuant to § 18 PfandBG);

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 15/39

 

 

(b)Disclosed security assignment or pledge of the Borrower’s insurance claims in
relation to the Property which must be notified to the insurance companies under
an English law agreement;

 

(c)Disclosed security assignment of the Borrower’s rental claims in relation to
the Property under a Luxembourg law amended and restated security assignment
agreement;

 

(d)Disclosed pledge of the Borrower’s claims under the rental accounts in
relation to the Property under a Luxembourg law account pledge agreement;

 

(e)Subordination of all present or future intra-group debt and trust fees of the
Borrower to the Bank’s claims under or in connection with the Finance Documents
under a German law subordination agreement with all Group Companies (other than
the Borrower) as subordinated lenders and the Borrower;

 

(f)Subordination of management fees of the Property Manager to the Bank’s claims
under or in connection with the Finance Documents under a German law
subordination agreement;

 

(g)Pledge of all present and future shares in the Borrower under a Luxembourg
law share pledge agreement;

 

(h)Undisclosed security assignment or pledge of the Borrower’s claims under
material contracts in relation to the Property, including the SPA and future
sale and purchase agreements, under a Luxembourg law security assignment
agreement;

 

(i)Pledge or security assignment over the Borrower’s and/or DB LUX’s claims
under the Hedging Agreement under a security agreement governed by the same laws
as the hedging claims (the “Hedging Security”). This Hedging Security must be
provided in favor of the Bank without undue delay only if requested by the Bank
following the Borrower’s default regarding any interest payments or other costs
and fees agreed for this Loan, any breach of the financial covenants under
Section 9 of this agreement, or the occurrence of an Event of Default; and

 

(j)Duty of care agreement with the Property Manager, governed by English law.

 

2.Security purpose / Secured Claims

 

The security created under the Security Documents and any other additional
security in connection with this agreement for the benefit of the Bank are to
secure all current and future, including contingent, time-limited, or statutory
claims of the Bank against the Borrower under or in connection with the Finance
Documents (each as in effect at any given time) as well as all agreements
concluded in connection with the Finance Documents (including, but not limited
to, supplemental agreements, loan term extension agreements, amendment
agreements, and the abstract acknowledgement of debt under clause 15.1 of the
Intercreditor Agreement) (together, the “Secured Claims”). The Secured Claims
include capital, interest, costs, fees, claims for damages or unjust enrichment.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 16/39

 

 

3.Additional security

 

The Bank may at any time, acting reasonably and taking into account the
Borrower’s legitimate interests, demand that the Borrower provides at the
Borrower’s cost and expense any additional security or documents over the
Borrower’s assets which are or become necessary to ensure that the Loan, the
Property Lien, and the Security Documents are eligible pursuant to all
requirements of the CRR on credit risk mitigation techniques, and eligible for a
covered bond refinancing (pfandbrieffähig) under the PfandBG, in particular
pursuant to Section 18 PfandBG. For the avoidance of doubt, such security shall
be limited to Borrower’s assets only and the Borrower shall not be obliged to
procure that its shareholders or other persons increase its assets.

 

Section 8

Information Undertakings

 

The Borrower undertakes:

 

1.to provide the Bank, within six (6) months after the end of the respective
fiscal year, the current audited annual financial statements of the Borrower and
its direct shareholders;

 

2.to provide the Bank, without undue delay, all other financial information
reasonably requested by the Bank in relation to the Borrower;

 

3.to provide the Bank a rental report regarding the Property satisfactory to the
Bank not later than five (5) Business Days before each Interest Payment Date
which must include at least information on: (a) up-to-date tenancy schedules
containing names of tenants, let area, rent/lease amounts and terms, (b) unused
and/or vacant spaces and rooms, (c) any outstanding rent/lease payments,
including the reasons for any arrears in payment (to the best of the Borrower’s
knowledge), (d) claimed or announced offset against rent/lease amounts and/or
claimed or announced rent/lease reductions, including the reasons for the
(announced) offset and/or rent/lease reduction, (e) service charges (each a
“Rental Report”);

 

4.to provide the Bank upon reasonable request with any other information
regarding the rental situation, the business, tenants (in compliance with the
lease agreements), and the operations relating to the Property;

 

5.to provide a current corporate structure chart setting out the ownership of
the Borrower, DB LUX, and ARC GT II without undue delay following the Bank’s
reasonable request;

 

6.to inform the Bank about material changes to the articles of associations of
the Borrower, and provide a copy thereof, without undue delay after they are
adopted;

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 17/39

 

 

7.to inform the Bank, without undue delay, about changes of the asset management
or property management agreement regarding the Property;

 

8.to inform the Bank, without undue delay, if any lease agreements for the
Property are terminated or materially modified due to termination or in any
other way (e.g., in the case of an insolvency event regarding a tenant) and to
provide copies of these altered agreements to the Bank without undue delay;

 

9.to inform the Bank without undue delay, if due insurance premiums were not
paid in time, insurance coverage of the nature and scope required under this
agreement no longer exists, or material changes to the insurance agreements
occurred;

 

10.to inform the Bank, to the extent not prohibited by mandatory law, without
undue delay after becoming aware thereof, about all business events and
extraordinary business developments (including, but not limited to, business
activities other than the acquisition, sale, owning, and management of the
Property, and legal disputes of the Borrower where the amount in dispute or, as
the case may be, litigation) which have or are likely to have a material adverse
effect on the Borrower’s assets, liquidity, and earnings situation and thus
negatively influence the Bank’s risk assessment regarding its claims under this
agreement. An event has a “material adverse effect” when its quantifiable
consequences result in damages exceeding EUR 100,000 per occurrence;

 

11.to inform the Bank without undue delay about any Default or an Event of
Default and about any circumstances which are likely to cause a mandatory
prepayment event under this agreement;

 

12.to provide the Bank, acting reasonably, upon first request with all other
requested information related to this Loan and the Property; and

 

13.to provide the information and submit the documents necessary to fulfill the
requirements under § 18 of the KWG and the German Money Laundering Act
(Geldwäschegesetz) (each as applied pursuant to the relevant orders of
supervisory authorities).

 

The parties to this agreement generally assume that the information undertakings
will be satisfied with the information referred to above. The Bank, acting
reasonably, retains the right, however, to demand all material information and
documents in connection with the Loan, the Property, and the Borrower.

 

Section 9

Financial Covenants

 

1.Loan to value ratio (LTV)

 

Throughout the entire term of the Loan, the Borrower shall maintain an LTV of no
more than 65% in respect to the Property.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 18/39

 

 

2.Calculation of the LTV / valuation reports

 

The following determinations apply to the calculation of the LTV and the
preparation of valuation reports:

 

(a)“LTV” means the percentage ratio between the outstanding Loan amount under
this agreement and the latest fair market value of the Property as determined by
the Bank on each Calculation Date.

 

(b)The Bank will calculate the LTV on an annual basis on 1 December of each
calendar year (each a “Calculation Date”).

 

(c)The Bank calculates the LTV according to paragraph (b) above and determines
any breach of the LTV on the basis of the most recent annual valuation report
addressed to the Bank and prepared by an experienced external valuer instructed
by the Bank (or such other Qualifying Extraordinary Valuation Report prepared in
accordance with the requirements of paragraph (e) below). For the purposes of
the Loan under this agreement, the initial valuation was prepared by Mr. Robert
Busch and Mr. Jochen Niemeyer on 10 January 2014 (the “Initial Valuation
Report”) with an LTV of 56.50% (net market value of the Property compared to a
loan amount of EUR 36,000,000).

 

(d)The Bank aims to offer that all subsequent revaluations prepared by the same
person which/who prepared the Initial Valuation Report. However, the Bank may
instruct a different valuer if the Bank is of the reasonable opinion that this
valuer has become unsuitable and if the Bank informs the Borrower about the
change of the valuer. All valuation updates shall be substantially based on the
same instructions provided to the initial valuer and these instructions will be
indicated in the respective valuation update. All valuation updates will be
provided to the Borrower without undue delay by the Bank.

 

(e)Without a negative impact on the LTV calculation the Bank may prepare a
valuation report for the Property at its own cost and expenses at any time. Such
extraordinary valuation report shall not serve as basis for the calculation of
the LTV on the Calculation Date if it would have a negative impact, unless (i)
the valuation report has been prepared subsequently after the occurrence of
circumstances which are likely to have a material impact on the value of the
Property and (ii) the Bank communicates this to the Borrower beforehand (any
extraordinary valuation report complying with these two requirements will be
considered a “Qualifying Extraordinary Valuation Report”).

 

(f)The Bank bears the costs and expenses for the preparation of the Initial
Valuation Report. The expenses and costs of the valuation of the Property to be
prepared in the fourth quarter of the year 2015 are borne by the Borrower. The
expenses and costs of all subsequent revaluations are borne by the Borrower (i)
every second year after the date of this agreement, (ii) it is a Qualifying
Extraordinary Valuation Report, and (iii) if a Default or an Event of Default
has occurred.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 19/39

 

 

(g)In connection with the preparation of a valuation report, the Borrower shall
make all relevant materials and documents required for the preparation of such a
valuation available to the Bank or the relevant third parties instructed by the
Bank.

 

(h)The Borrower shall grant access to the Bank, its employees and third parties
instructed by the Bank, for the purposes of inspection of the Property (upon
reasonable prior notice, during ordinary business hours and not in breach with
the conditions of the lease agreement).

 

3.Debt Yield

 

Throughout the entire term of the Loan, the Borrower shall maintain a Debt Yield
of at least 9% in respect to the Property.

 

4.Calculation of the Debt Yield

 

The following determinations apply to the calculation of the Debt Yield:

 

(a)“Debt Yield” means the percentage ratio between the outstanding Loan amount
under this agreement and the Net Rental Income as determined by the Bank on each
Interest Payment Date for the relevant Calculation Period.

 

(b)“Net Rental Income” means the aggregate of all rental income achieved for the
Property minus allocable and non-allocable operating costs/incidental costs (the
latter either proven or in an amount of at least 15% of that rental income); and

 

when calculating the Net Rental Income:

 

(i)any future rent-free times and rent reductions must be taken into account as
deductions, unless and insofar as there is a deposit on a bank account pledged
in favor of the Bank and the amount is being used in lieu of Rental Income or a
(in the reasonable opinion of the Bank) similar instrument covering the relevant
periods, and

 

(ii)any “break-up” rights that may exist in the lease agreements are considered
to have been exercised, unless the Borrower proves that the respective lessee is
not going to exercise this right.

 

(c)“Calculation Period” means the periods as of the relevant Interest Payment
Date backwards looking for the preceding six (6) months and forward looking for
the next six (6) months in advance, in each case based on the current Rental
Report (as defined in Section 8 Clause 3 above) and the actual figures
determined during the last Calculation Period.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 20/39

 

 

5.Legal consequences of a breach of the financial covenants

 

The following legal consequences apply to any breaches of the financial
covenants under this agreement.

 

(a)If the LTV exceeds 65%, then the Borrower shall:

 

(i)pay to the Bank the increased Margin pursuant to Section 4 Clause 2.(e); and

 

(ii)(partially) prepay the Loan on each Interest Payment Date (without
Prepayment Compensation and any applicable Prepayment Fee) in an amount of the
higher of

 

(A)2% per annum of the Loan amount utilized on the Amendment Date, or

 

(B)such higher amortization rate that is necessary to remedy the breach of the
LTV by the Final Maturity Date at the latest;

 

in the cases of the above sub-paragraphs (i) and (ii), unless the Borrower has
prepaid the Loan by a single payment in an amount required to comply with the
LTV at least ten (10) Business Days before the next Interest Payment Date.

 

(b)If the LTV exceeds 68%, then the foregoing paragraph (a) does not apply and
the Borrower shall (notwithstanding the Bank’s termination rights pursuant to
Section 12):

 

(i)pay the pro rata Prepayment Compensation and any applicable Prepayment Fee,
and

 

(ii)(partially) prepay the Loan in a single payment in an amount required to
comply with the LTV within 15 Business Days after being notified by the Bank of
the breach.

 

(c)If the Debt Yield is below 9%, then the Borrower shall:

 

(i)(partially) prepay the Loan in a single payment in an amount required to
comply with the Debt Yield at the next Interest Payment Date;

 

(ii)or, alternatively to the foregoing sub-paragraph (i), if the Borrower has
agreed to the occurrence of a cash sweep event by giving advance written notice
to the Bank immediately after the breach of the Debt Yield (a “Cash Sweep
Event”), ensure that, after deducting all necessary operating costs for the
Property, the rental income achieved for the Property is, subject to the
following provisions of this subparagraph, paid into the a cash sweep account
which has to be immediately opened with the Bank after the occurrence of the
Cash Sweep Event and pledged in favor of the Bank (the “Cash Sweep Account”). If
a Cash Sweep Event has occurred, any balance on the Cash Sweep Account may be
applied by the Bank in payment of all outstanding sums owed by the Borrower to
the Bank under or in connection with the Finance Documents and in the order of
payment determined at the reasonable discretion of the Bank (considering the
necessary operating costs for the Property, and any payments under the Hedging
Agreements), provided that all amounts payable under the Mezzanine Facility
Agreement in accordance with paragraph (d) of clause 13.3 (Order of payments) of
the Intercreditor Agreement must be so paid in accordance with the provisions of
the Intercreditor Agreement, unless a Mezzanine Refinancing Default (as defined
below) has occurred. If and when the breach of the Debt Yield is cured by
application of the sums standing to the credit of the Cash Sweep Account and no
other Event of Default is outstanding, the Bank shall release any surplus on
that Cash Sweep Account and the Cash Sweep Event ceases to exist.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 21/39

 

 

(d)If the Debt Yield is below 8%, then, deviating from the foregoing paragraph
(c), the Borrower shall (notwithstanding the Bank’s termination rights pursuant
to Section 12),:

 

(i)(partially) prepay the Loan in a single payment in an amount required to
comply with the Debt Yield within 15 Business Days after being notified by the
Bank of the breach (including any amount standing to the Cash Sweep Account
which may be then be applied in payment of the foregoing prepayment amount at
the discretion of the Bank);

 

(ii)pay the pro rata Prepayment Compensation and any applicable Prepayment Fee;
and

 

(iii)ensure that all rental income achieved for the Property is paid into the
Cash Sweep Account, unless and until the Loan has been fully and timely prepaid
in accordance with the foregoing sub-paragraphs (i) and (ii). If and as long the
Borrower is under an obligation under the foregoing sentence of this
sub-paragraph (iii), any balance on the Cash Sweep Account may be applied by the
Bank in payment of all outstanding sums owed by the Borrower to the Bank under
or in connection with the Finance Documents and in the order of payment
determined at the reasonable discretion of the Bank (without an obligation to
apply these sums towards payment of the operating costs, the Mezzanine Finance
Documents and the Hedging Agreement) (the “Mezzanine Cash Sweep Event”). For the
avoidance of doubt, as long as a Mezzanine Cash Sweep Event is outstanding, the
Bank is under no obligation to release the sums standing to the credit of the
Cash Sweep Account, however, when the Mezzanine Cash Sweep Event ceases to
exist, the Bank’s release obligation under terms of the last sentence of
paragraph (c)(ii) above will apply accordingly.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 22/39

 

 

Section 10

Representation and Warranties

 

The Borrower hereby represents and warrants the following to the Bank:

 

1.It is a société à responsabilité limitée established and validly existing
under the law of the Grand Duchy of Luxembourg.

 

2.It has the power, authority and legal right to enter into, execute, perform
and deliver, and has taken all necessary actions and has obtained all necessary
approvals, consents and corporate authorizations which are required under laws
and regulations applicable to it to authorize its entry into, execution,
performance and delivery of, any of the Finance Documents, the Hedging Agreement
and the Mezzanine Finance Documents.

 

3.The entry into, execution and performance by the Borrower of any of the
Finance Documents, any Hedging Agreement and any of the Mezzanine Finance
Documents does not and will not materially conflict with laws or legal
regulations applicable to the Borrower or agreements, documents, judgments,
orders, licenses, permits or approvals that are legally binding upon the
Borrower.

 

4.The obligations expressed to be assumed by the Borrower under the Finance
Documents, any Hedging Agreement, and the Mezzanine Finance Documents are legal,
valid, binding and enforceable obligations in accordance with their terms.

 

5.No insolvency proceedings or similar proceedings under Luxembourg law or any
other applicable jurisdiction has been opened or applied for and the filing of
such an application is not impending.

 

6.The Property and the other circumstances set out in the preamble of this
agreement are in all material respects completely and correctly described from a
factual and legal perspective.

 

7.All information and the Conditions Precedent, which the Borrower has delivered
or provided to the Bank in connection with this agreement, are complete and
correct and contain no untrue statements regarding material facts on the day
they are delivered or provided. If those information and Conditions Precedent
have been provided to the Bank directly from the Seller or its representatives
and advisors, this shall only apply in all material respects.

 

8.The Borrower has no financial indebtedness (including, but not limited to,
shareholder loans) except for financial indebtedness under this agreement, any
Hedging Agreement and the Mezzanine Finance Documents and subordinated debt
under the Security Documents or the Intercreditor Agreement.

 

9.The Property is not encumbered or otherwise charged with value-reducing rights
for the benefit of third parties other than any security interests in connection
with the Finance Documents and the Mezzanine Finance Documents and other than as
disclosed in Appendix 5.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 23/39

 

 

10.Except for the security to be provided under or in connection with this
agreement and other than as disclosed in Appendix 5 , the other Finance
Documents and the Mezzanine Finance Documents, all rights and claims of the
Borrower relating to Property are not pledged, assigned, transferred as
security, or otherwise encumbered for the benefit of a third party.

 

11.There are no court, arbitration, or administrative proceedings pending in
court, initiated, or impending in respect to the Borrower or the Property (to
the best of the Borrower’s knowledge).

 

12.The Property is insured in accordance with the requirements of this
agreement.

 

13.All lease agreements in relation to the Property are legally effective and
valid, and they cannot be terminated contractually by the tenants prior to the
end of the agreed terms (save for the termination of mandatory provisions of the
applicable laws), and the Borrower is not aware of any circumstance which could
enable any tenant to terminate any lease agreements for cause.

 

14.All the legal requirements of the Luxembourg law of 31 May 1999, as amended,
regarding the domiciliation of companies have been complied with by the
Borrower.

 

15.For the purposes of The Council of the European Union Regulation No.1346/2000
on Insolvency Proceedings, the centre of main interest (as that term is used in
Article 3(1) of that regulation) and the central administration (administration
centrale) of the Borrower is situated in Luxembourg and it has no establishment
outside of Luxembourg.

 

16.There are no circumstances that constitute or would give rise to an Event of
Default or Default or a mandatory prepayment event under this agreement.

 

Except for the representation listed under Number 16 the representations and
warranties listed above are repeated by the Borrower at the Amendment Date and
on each Interest Payment Date and are deemed to be issued as new on the
corresponding day.

 

Section 11

General Undertakings

 

1.The Borrower is not authorized to assign or transfer all or part of its
rights, claims, and obligations under this agreement without the prior written
consent of the Bank.

 

2.The Borrower assures that the claims of the Bank under this agreement rank at
least pari passu with all current and future payment obligations of the
Borrower, unless a preferential treatment of other payment obligations is a
mandatory result of statutory rules.

 

3.The Borrower furthermore undertakes vis-à-vis the Bank:

 

(a)Insurance

 

(i)to insure the Property throughout the entire term of the Loan against all
risks that can be insured customarily at the sliding replacement value (zum
gleitenden Neuwert), particularly against fire, pipe water, storm damage, and
terrorism;

 



Noerr LLP │ F-0398-2015, 12093101_16,

Page 24/39

 

 

(ii)to ensure that insurance against damage from the elements
(Elemen-tarwertversicherung) and building liability insurance exists throughout
the entire term of the Loan;

 

(iii)to pay all insurance premiums in full when due;

 

(iv)to comply with all provisions of the insurance policies;

 

(v)not to terminate or materially change (except to improve the coverage) any
insurance policy without the Bank’s prior written consent;

 

(vi)to notify the Bank and the insurers without undue delay about any material
increase or any material change of the insured risk;

 

(vii)to ensure that the Bank is named as a co-insured first loss payee under
each of the Insurances (other than public liability and third party liability
insurances) but without liability on the part of the Bank for any premium in
relation to those insurances;

 

(viii)to provide the Bank at least once a year and any time after the Bank’s
request within ten (10) Business Days with copies of the insurance contracts/
policies and the insurance cover notes or the insurance confirmations for the
Property as well as proof that (A) the Bank is registered as co-insured first
loss payee with the insurance company (except for the legal third party
liability insurance) and thus will decide about the use of the insurance
proceeds, and (B) that no payment arrears exist in respect to the insurance
premia;

 

(ix)if the Borrower fails to comply with any of the provisions stated in this
Section 11 Clause 3.(a) (Insurance), the Borrower herewith irrevocably
authorizes and empowers the Bank to act in its own name or in the name and on
behalf of the Borrower to do all acts and take any steps it deems necessary
(acting reasonably) to achieve the insurance of the Property as agreed in this
Section 11 Clause 3.(a) (Insurance);

 

(b)not to engage in any business other than the acquisition, sale, owning and
managing of the Property;

 

(c)not to encumber, or subsist any encumbrances in relation to the Property with
any rights for the benefit of third parties other than as disclosed in Appendix
5, and not to enter into any obligation to make such encumbrances without the
Bank’s prior written consent, in each case save for any security granted to the
Mezzanine Lender in accordance with, and subject to, the provisions of the
Intercreditor Agreement;

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 25/39

 





 

(d)not to incur or permit to be outstanding any financial indebtedness
(including, but not limited to, shareholder loans) except for subordinated debt
under the Security Documents or the Intercreditor Agreement;

 

(e)not to be the creditor in respect of any loan or any form of credit to any
person other than by way of subordinated debt under the Security Documents or
the Intercreditor Agreement and not to give and allow any outstanding guarantee
or indemnity to or for the benefit of any person in respect of any obligation of
any other person or enter into any document under which the Borrower assumes any
liability of any other person other than any guarantee or indemnity given under
the Finance Documents;

 

(f)not to terminate, cancel, or materially modify any major lease agreements
(representing more than 20 per cent of the aggregate rental income of the
Property) existing for the Property without the Bank’s prior written consent
which shall not be unreasonably withheld;

 

(g)to warrant the use and maintenance of the Property within its ordinary course
of business in accordance with the existing lease agreement and to ensure,
respectively, monitor the proper use of the Property;

 

(h)to perform all reasonable preservation and maintenance measures to keep the
Property in good structural condition comparable (considering regular wear and
tear) to the condition as at the time this agreement was concluded;

 

(i)not to agree or accept any rent prepayments from any tenant without the
Bank’s prior written consent;

 

(j)to maintain and administer the Cash Sweep Account in accordance with the
provisions of this agreement;

 

(k)to comply in all respects with all laws, to which it may be subject, if
failure so to comply would impair its ability to perform its obligations under
the Finance Documents, any Hedging Agreement and the Mezzanine Finance
Documents;

 

(l)to ensure that all authorizations, permissions, consents and/or approvals
which are necessary for the Borrower to be a party to the Finance Documents, any
Hedging Agreement, and the Mezzanine Finance Documents and all statutory
requirements as are necessary to enable it to perform its obligations under the
Finance Documents, any Hedging Agreement, and the Mezzanine Finance Documents
and in connection with the management, use and occupation of the Property are
duly obtained and maintained in full force and effect or, as the case may be,
complied with;

 

(m)if documents to be provided to the Bank on a regular basis pursuant to the
provisions of this agreement (other than land registry excerpts or similar
official documents) are not written in the German or the English language, to
provide the Bank upon request (if documents are not provided upon a regular
basis but upon an addition request of the Bank upon reasonable request) with the
copy of a German-language translation by a renowned translator. The Borrower
shall bear the costs for this; and

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 26/39

 

 

(n)ensure that the Mezzanine Loan will be fully repaid and discharged within two
(2) years after the Amendment Date by using equity funds. Failing this (the
“Mezzanine Refinancing Default”), the Borrower shall ensure that all rental
income achieved for the Property is paid into the Rent Account (as defined in
the Intercreditor Agreement). After deducting the Operating Deductions (as
defined in the Intercreditor Agreement), the remaining balance on that Rent
Account shall be paid into the Cash Sweep Account, and any balance on the Cash
Sweep Account may be applied by the Bank in payment of all outstanding sums owed
by the Borrower to the Bank under or in connection with the Finance Documents
and in the order of payment determined at the reasonable discretion of the Bank
(without an obligation to apply these sums towards payment of the operating
costs, the Mezzanine Finance Documents and the Hedging Agreement).

 

Section 12

Events of Default / Termination

 

1.The Bank has the right to terminate the Loan and to cancel all its commitments
under this agreement for important cause (aus wichtigem Grund) (each an “Event
of Default”) in full or in part for immediate repayment.

 

2.Each of following circumstances constitutes an Event of Default (without
limitation thereto):

 

(a)if the Loan is not used for the stated purpose, or if no proof of proper use
of the Loan can be provided upon the Bank’s request;

 

(b)if the Borrower is in default with the interest payments or other costs and
fees agreed for this Loan for more than 15 Business Days and if the Borrower
does not pay all outstanding amounts in full within additional ten (10) Business
Days after the Bank’s request;

 

(c)if the LTV is above 68% and/or the Debt Yield is below 8% and the Borrower
does not comply with its obligations under Section 9 Clause 5 (Legal
consequences of a breach of the financial covenants) of this agreement;

 

(d)if the Borrower is in breach of (i) a material contractual obligation under
this agreement (particularly the undertakings and obligations under Section 7,
Section 8 and Section 11 of this agreement), (ii) an obligation under the
Security Documents, (iii) any Hedging Agreement, or (iv) any of the Finance
Documents, unless this breach is discontinued or remedied (if capable of being
remedied) within a period of 15 Business Days;

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 27/39

 

 

(e)if at least one of the representations and warranties to be issued under
Section 10 or under the Security Documents is incorrect in a material way on the
day on which that representation is made or deemed to be made, unless this
breach (if capable of being remedied) is remedied within a period of 15 Business
Days;

 

(f)if any of the information provided by the Borrower in connection with the
Finance Documents or if at least one of the Conditions Precedent turns out to be
incorrect or incomplete in a material way, unless this breach (if capable of
being remedied) is remedied within a period of 15 Business Days;

 

(g)if a Security Document fails to create security in the Bank’s favor in
accordance with the provisions of this agreement or the corresponding priority
that the Security is supposed to have, and, if capable of being remedied, the
Borrower does not remedy this within 15 Business Days after the Bank’s request;

 

(h)if the Borrower encumbers the Property without the Bank’s consent or enters
into an obligation for such an encumbrance except for any security granted to
the Mezzanine Lender in accordance with, and subject to, the provisions of the
Intercreditor Agreement;

 

(i)if the Borrower terminates any lease agreements existing for the Property in
whole or in part itself or is responsible for the termination by the tenant,
unless the Bank gives its consent to a substitute tenant. The Bank will give its
consent if (i) the new tenant has comparable creditworthiness, (ii) the lease
term is not shorter than the lease term of the existing lease agreement and the
Debt Yield covenant under this agreement would be complied with under the new
lease agreement, and (iii) no Default is likely to occur as a consequence of the
change of the lease agreement and the change in tenant;

 

(j)if the Mezzanine Lender or any other person which is a party to the
Intercreditor Agreement (other than the Bank) makes any Enforcement Action (as
defined in the Intercreditor Agreement) which is not permitted under the
Intercreditor Agreement;

 

(k)if the Borrower is unable or admits inability to pay its debts as they fall
due or is deemed to or declared to be unable to pay its debts under applicable
law (cessation de paiements) and has lost its creditworthiness (ébranlement de
credit), suspends or threatens to suspend making payments on any of its debts
or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness, or if the Borrower is subject to bankruptcy (faillite),
insolvency, suspension of payments (sursis de paiement), moratorium of any
indebtedness, controlled management (gestion controlée), winding-up,
dissolution, composition, compromise, assignment or arrangement with any
creditor (concordat préventif de faillite), judicial winding-up (liquidation
judiciaire), or similar proceedings, unless applied for in bad faith
(missbräuchlich) and not dismissed within 20 Business Days;

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 28/39

 

 

(l)if any forced sale, administration proceedings or similar enforcement
proceedings or compulsory execution measures have been initiated with respect to
the Property and/or assets related thereto, and are not dismissed within 20
Business Days;

 

(m)if the Borrower does not keep the Property insured in accordance with the
requirements of this agreement or it does not, upon reasonable request of the
Bank, provide any insurance information in accordance with the provisions of
this agreement;

 

(n)if the Borrower loses its legal capacity and thus the ability to continue the
business and to fulfill its obligations under any of the Finance Documents, any
Hedging Agreement, or any Mezzanine Finance Document; and

 

(o)if it is unlawful or becomes unlawful for the Borrower to fulfill its
obligations under this agreement or any other Finance Document, any Hedging
Agreement, or any Mezzanine Finance Document.

 

3.If the Loan becomes due and repayable prematurely because of a termination by
the Bank for an Event of Default, the Borrower shall compensate the Bank for all
losses, damage, costs, and expenses, including the loss due to the refinancing,
which the Bank incurs when obtaining or maintaining the Loan.

 

Section 13

Tax-Gross-Up and Indemnities

 

1.All payments to be made by the Borrower must be made without deducting taxes
or fees (unless the Borrower would be required by law to make a payment subject
to the deduction of taxes or fees).

 

2.If the Borrower is required by law to deduct or withhold taxes or fees from
these payments, the Borrower shall:

 

(a)pay these taxes or fees on their respective due date and provide a copy of
the original invoice issued by the relevant public authority or a certified copy
thereof to the Bank no later than 30 calendar days after that payment, which
documents the payment of all amounts, which are to be deducted or withheld, to
that public authority;

 

(b)indemnify the Bank and keep it harmless in respect to all of these taxes or
fees, and

 

(c)upon request and documentation of the Bank, make additional payments to the
Bank in an amount that may be necessary so that the net amount remaining after
such deduction or withholding corresponds to the due and payable amount.

 

The indemnification obligation pursuant to paragraph (b) and (c) does not exist
in respect to corporate income tax or income tax imposed at the registered seat
of the Bank or of the agent paying out the loan. In the case of a tax refund in
cases of paragraph (b) and (c) above by the relevant tax authority, the Bank
will forward the refund amount to the Borrower.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 29/39

 

 

3.The aforementioned duty of the Borrower to reimburse and indemnify the Bank
does not apply if and to the extent the taxes apply due to circumstances caused
by the Bank willfully (vorsätzlich) or with gross negligence (grobe
Fahrlässigkeit).

 

4.To the extent possible and reasonable, the Bank will cooperate in order to
avoid any of the aforementioned tax or fee burden on the Borrower’s payments.
The Borrower shall bear any costs for this.

 

Section 14

Assignment/Transfer of the Credit Risk/

Disclosure of Information

 

1.The transfer of the economic risk of granting the Loan is a material factor in
the structuring of the contractual conditions. The Bank therefore has the right
to transfer all or part of the economic risk of granting the Loan to third
parties for purposes of refinancing, relieving its equity, risk diversification,
or any other reasons; this may be effected e.g. through credit derivatives,
pledges, assignment of the credit receivable (together with any security), or
through credit sub-participations, and credit receivables (together with any
related security) may particularly also be assigned or pledged in this context.
The Bank may furthermore transfer all or part of the economic risk of granting
the credit in an anonymised form to a third party (e.g., in connection with
asset-backed securities transactions).

 

2.For the purpose of Article 1278 of the Luxembourg Civil Code (to the extent
applicable), the security interest created under the pledge agreement over the
shares in the Borrower and securing the rights assigned, transferred or novated
will be preserved for the benefit of that assignee or transferee.

 

3.For the purposes of this section 14, a third party may not be a competitor of
ARC GT II or a hedge fund and not an individual, however, none of the foregoing
restrictions applies if an Event of Default has occurred which is outstanding.

 

4.The Bank is not permitted to establish any new duties of the Borrower
vis-à-vis third parties through dispositions of the aforementioned kind and no
costs, fees, tax indemnities, or expenses must be borne by the Borrower as a
result of the transfer mentioned above.

 

5.The Bank may disclose all information reasonably required for the transfer of
the economic risk to the third party and to those persons that have to be
involved in the implementation of the transfer due to technical or legal
reasons, e.g. rating agencies or certified public auditors. Insofar, the
Borrower also releases the Bank from its banking secrecy obligation
(Bankgeheimnis).

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 30/39

 

 

6.The Bank will obligate the third party as well as any other persons mentioned
above as recipients of the transferred information under a confidentiality
agreement to keep all customer-related data and assessments confidential, of
which that third party became aware in connection with the transfer of the
credit risk. However, if and to the extent the Bank transfer any rights to the
German Bundesbank or the European Central Bank, such banks are not restricted
with respect to the enforcement of the transferred rights; the German Bundesbank
or the European Central Bank may further transfer its rights and interests to
another third party and disclose all information received in this regard.

 

Section 15

Notices

 

1.The Bank’s address for all notices under this agreement is:

 

Deutsche Postbank AG

Attn. Ms. Astrid A. Wagner

Friedrich-Ebert-Allee 114 - 126

53113 Bonn

Email: astrid-a.wagner@postbank.de

Tel. no.: 0228 920 24535

Fax. no.0228 920 24509

 

2.The Borrower’s address for all notices under this Agreement is:

 

2 boulevard Konrad Adenauer S.à r.l.

9A boulevard Prince Henri, L-1724 Luxembourg

Attn: Messrs Yves Cheret & Patrick Goulding, managers

Tel: +35 2 26 215 410

Fax:+35 2 621 546 718

Email: yves.cheret@crestbridge.com

 

with copy to:

 

Moor Park Capital Partners LLP

37-38 Margaret Street, 2nd floor, W1G 0JF London

Attn: Mr Graydon Butler, COO

Tel: +44 (0)20 3011 1572 / +44 (0)20 3011 1581

Fax: +44 (0)20 3011 1573

Email: graydon.butler@moorparkcapital.com

 



Noerr LLP │ F-0398-2015, 12093101_16,

Page 31/39

 



 

Section 16

Information under the German Money Laundering Act (Geldwäschegesetz – “GwG”)

 

1.The Bank is legally obliged to obtain and document in writing the information
listed below. The borrower is legally obliged to cooperate (Section 4(6) GwG).

 

2.Unless otherwise specified with a tick below, the borrower is acting in its
own economic interest.

 

☐  This agreement is concluded at the instigation of a third party. The
completed form “Beneficial Owner Declaration” is attached to this agreement as
Appendix 4.

 

☐ The Borrower is a company, association, authority, foundation,
institution/body or similar. The completed form “Beneficial Owner Declaration”
is attached in Appendix 4.

 

(The Borrower should tick those options that apply to it.)

 

3.If one or more of the above boxes are ticked, the Borrower is obliged – prior
to utilization of the Loan – to submit to the Bank the form ‘Beneficial Owner
Declaration” duly completed and bearing a legally binding signature, together
with all documentary evidence stipulated therein. The form is attached to this
agreement as Appendix 4.

 

4.The Borrower is legally obliged to advise the Bank without undue delay of any
changes arising in the obligatory information provided to the Bank during the
course of the business relationship (Section 4(6) GwG).

 

5.Notwithstanding the Borrower’s legal obligations, it is also obliged under
this agreement to:

 

(a)advise the Bank without undue delay upon becoming aware of any changes
arising in the obligatory information provided to the Bank during the course of
the business relationship, and

 

(b)to make available without undue delay at the Bank’s request, permissible at
any time, all other details, documents and information which the Bank deems
necessary for compliance with its obligations under the applicable laws and
regulations on the combating of money laundering, the financing of terrorism or
similar provisions under any legal system relevant to the Bank, but particularly
under the GwG.

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 32/39

 

 

Section 17

Final Provisions

 

1.If any of the provisions of this agreement is or becomes invalid,
unenforceable or impractical in whole or in part, the validity of the other
provisions hereof is not affected. In that case the invalid, unenforceable or
impractical provision is deemed to be replaced by such valid, enforceable or
practical provision or arrangement, which corresponds as closely as possible to
the invalid, unenforceable or impractical provision and to the parties’ economic
aims pursued by and reflected in this agreement. This applies accordingly, if it
should turn out subsequently that this agreement contains any gaps in respect to
a provision which it needs to contain in order to achieve the economic purpose
as expressed herein (planwidrige Regelungslücke).

 

2.Changes and amendments to this agreement require the written form. This does
also apply to any waiver or modification of this written-form clause.

 

3.Furthermore, the Bank’s Additional Terms and Conditions for Loans, which are
attached as Appendix 2, and the Bank’s General Terms and Conditions of Business,
which are attached as Appendix 3, apply as supplementing terms and form integral
parts of this agreement. In case of discrepancies, the provisions of this
agreement prevail.

 

4.This agreement may be concluded by transmitting the signature page by fax or
PDF file. Each party, which has transmitted its signature page by fax or PDF
file, is required to send a fully signed and initialized original copy to the
respective other party for evidence and confirmation purposes.

 

5.To the extent permitted by law, the courts in Bonn, Germany, have exclusive
jurisdiction for all legal disputes arising from or in connection with this
agreement. The Bank furthermore has the right to assert its rights also before
any other court of competent jurisdiction.

6.This agreement is governed by the laws of the Federal Republic of Germany.

 

***

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 33/39

 

 

Signed in the name and on behalf of the Borrower:

 

2 Boulevard Konrad Adenauer S.à r.l.

 

      Name:   Name:       Function:   Function:

 

Legitimation          
.............................................................      
.............................................................      
.............................................................       Legitimation
geprüft and für die Richtigkeit
der Unterschrift(en):  

 

Sigend in the name and on behalf of the Bank:

 

Deutsche Postbank AG                       Name:   Name:

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 34/39

 

 

Appendix 1

Form of Utilization Request

 

From: 2 Boulevard Konrad Adenauer S.à r.l., a private limited liability company
(société à responsabilité limitée) established under the laws of the Grand Duchy
of Luxembourg with a share capital of EUR 12,500, with its registered seat in
412F, Route d’Esch, L-2086 Luxembourg, registered with the Luxembourg register
of commerce and companies (R.C.S. Luxembourg) under number B-96624

 

To: Deutsche Postbank AG

 

Dated:

 

Dear Sirs,

 

Utilization Request – loan agreement relating to the real estate property 2
Boulevard Konrad Adenauer, L-1115 Luxembourg dated____________2015 (the “Loan
Agreement”)

 

We refer to the Loan Agreement. This is the Utilization Request. Terms defined
in the Loan Agreement have the same meaning in this Utilization Request unless
given a different meaning in this Utilization Request.

 

We wish to borrow the Loan pursuant to the terms of the Loan Agreement on 30
April 2015 (proposed Amendment Date) and thereby amend and restate the Original
Loan Agreement with effect of the Amendment Date.

 

The Loan is to be made to partially refinance the Original Loan Agreement for
the Property.

 

We confirm that each representation and warranty under the Loan Agreement is
true and correct as at the date of this Utilization Request as if made by
reference to the facts and circumstances existing on the date of this
Utilization Request.

 

This Utilization Request is irrevocable.

 

Sincerely,

 

2 Boulevard Konrad Adenauer S.à r.l.



by:

 

Name:

Title:

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 35/39

 

 

Appendix 2

Additional Terms and Conditions for Loans

(Weitere Darlehensbedingungen)

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 36/39

 

 

[seniorfacility_pg37.jpg] 

 



 

 

 

[seniorfacility_pg38.jpg] 

 

 



 

 

 

[seniorfacility_pg39.jpg] 

 



 

 

 

Appendix 3

General Terms and Conditions of Business

(Allgemeine Geschüftsbedingungen)

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 37/39

 

 

[seniorfacility_pg41.jpg] 

 



 

 

 

[seniorfacility_pg42.jpg] 

 



 

 

 

[seniorfacility_pg43.jpg] 

 



 

 

 

[seniorfacility_pg44.jpg] 

 

 

 



 

 [seniorfacility_pg45.jpg]

 



 

 

 

Appendix 4

Form of Beneficial Owner Declaration

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 38/39

 

 

[seniorfacility_pg47.jpg] 

 



 

 

 

[seniorfacility_pg48.jpg] 

 



 

 

 

[seniorfacility_pg49.jpg] 

 



 

 

 

Appendix 5

Disclosures of property related issues

 

[none]

 

Noerr LLP │ F-0398-2015, 12093101_16,

Page 39/39

 

